number release date id office uilc cca-922160-09 ----------------------- from ------------------- sent tuesday date pm to -------------------- cc ----------------- subject fyi there may be additional cases other than adair i worked on something involving these cases years ag adair v commissioner tcmemo_1995_493 sec_911 provides a limited exclusion from the gross_income of an individual for the foreign_earned_income of the individual sec_911 provides that the foreign_earned_income for an individual shall not include amounts paid_by the united_states or an agency thereof to an employee of the united_states or an agency thereof the petitioner in adair sought to exclude from gross_income amounts that he received as remuneration for services he performed for the north atlantic treaty organization nato an international_organization to which he had been transferred from the united_states army pursuant to usc the government argued that the petitioner was an employee of the united_states during the period of his transfer if the petitioner was an employee of the united_states in the performance of services for nato the sec_911 exclusion would not apply because there is no special definition of employee under sec_911 the common_law rules applied in determining whether the petitioner was an employee of the united_states or nato with respect to the services performed the court found that the petitioner was an employee of nato and not of the united_states or an agency thereof during the period of the transfer to the international_organization the court noted that the benefits and rights that the petitioner retained with respect to federal employment were not determinative of the employment relationship the determination of whether petitioner was an employee of the united_states depends on all the facts and circumstances including the paramount fact that nato more than the united_states controlled the manner in which his work was performed the court noted in particular that several facts indicated that petitioner was separated from u s government service during his transfer to nato the court noted that the existence of the right to reemployment indicated that the petitioner ceased employment with united_states government when he transferred to nato the court also noted that his annual leave account could be liquidated upon transfer as with separated employees the court also indicated the intent of the united_states government was that the transfer was to be a change in position the court indicated that the specific statutory provision for the retention of certain rights and benefits retirement health and workers’ compensation coverage with respect to federal employment indicated that the petitioner was not a federal employee for other purposes
